Filing F434 P48 GRAPPA BL DIVO OG 0 se BREE ON PLSD Docket OMBEIBAA Page 1 of 3

FORM 1.997. CIVIL COVER SHEET

The civil cover sheet and the information contained in it neither replace nor supplement the filing
and service of pleadings or other documents as required by law. This form must be filed by the
plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
to section 25.075, Florida Statutes. (See instructions for completion.)

 

1. CASE STYLE

IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT,
IN AND FOR BROWARD COUNTY, FLORIDA

 

Ivan Ochoa
Plaintiff Case #
Judge
vs.
Government Employees Insurance Company
Defendant

 

II. AMOUNT OF CLAIM
Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of
the claim is requested for data collection and clerical processing purposes only. The amount of the claim
shall not be used for any other purpose.

L] $8,000 or less

L] $8,001 - $30,000
L] $30,001- $50,000
$50,001- $75,000
L] $75,001 - $100,000
L] over $100,000.00

TW. TYPE OF CASE (if the case fits more than one type of case, select the most
definitive category.) If the most descriptive label is a subcategory (is indented under a broader
category), place an x on both the main category and subcategory lines.

-l-

*#* FTLED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 10/12/2020 08:06:28 PM.****
Case 0:21-cv-60752-RAR Document 1-5 Entered on FLSD Docket 04/06/2021 Page 2 of 3

CIRCUIT CIVIL

O Condominium
CO Contracts and indebtedness
CO Eminent domain
Auto negligence
O Negligence—other
O Business governance
CO Business torts
0 Environmental/Toxic tort
O Third party indemnification
0 Construction defect
OC Mass tort
O Negligent security
O Nursing home negligence
OC Premises liability—commercial
Cc Premises liability—residential
O Products liability
O Real Property/Mortgage foreclosure
X Commercial foreclosure
CX Homestead residential foreclosure
CF Non-homestead residential foreclosure
CO Other real property actions

[|Professional malpractice
O Malpractice—business
O Malpractice—medical
O Malpractice—other professional
O Other
O Antitrust/Trade regulation
OC Business transactions
OC Constitutional challenge—statute or ordinance
O Constitutional challenge—proposed amendment
O Corporate trusts
O Discrimination—employment or other
C Insurance claims
CO Intellectual property
O Libel/Slander
O Shareholder derivative action
O Securities litigation
O Trade secrets
O Trust litigation

COUNTY CIVIL

CL Small Claims up to $8,000
0 Civil
_] Real property/Mortgage foreclosure
Case 0:21-cv-60752-RAR Document 1-5 Entered on FLSD Docket 04/06/2021 Page 3 of 3

CL] Replevins
LI Evictions

L] Residential Evictions

L) Non-residential Evictions
XO Other civil (non-monetary)

COMPLEX BUSINESS COURT

This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
Administrative Order. Yes LJ No

ITV. REMEDIES SOUGHT (check all that apply):
& Monetary;

& Nonmonetary declaratory or injunctive relief;

XO Punitive

Vv. | NUMBER OF CAUSES OF ACTION: [ ]
(Specify)

4

VI. IS THIS CASE A CLASS ACTION LAWSUIT?
LC) yes
Xl no

VIL. HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
I no
LO yes If “yes,” list all related cases by name, case number, and court.

Vill. IS JURY TRIAL DEMANDED IN COMPLAINT?
XI yes
LC] no

I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
my knowledge and belief, and that I have read and will comply with the requirements of
Florida Rule of Judicial Administration 2.425.

Signature: s/ Luke T Moreau Fla. Bar # 108241
Attorney or party (Bar # if attorney)
Luke T Moreau 10/12/2020
(type or print name) Date
